UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     ANDRIA SHANELLE BURRAGE,                        DOCKET NUMBER
                  Appellant,                         CH-0353-14-0696-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: February 25, 2015
                   Agency.



         THIS FINAL ORDER IS NO NPRECEDENTIAL ∗

           Andria Shanelle Burrage, Belleville, Illinois, pro se.

           Lana S. Johnson, Chicago, Illinois, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed her appeal for lack of jurisdiction and as untimely filed. Generally, we
     grant petitions such as this one only when: the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     ∗
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The appellant filed an appeal with the Board claiming that the agency
     improperly failed to restore or reinstate her to duty. Initial Appeal File (IAF),
     Tab 1. The record reflects that the appellant was employed as a Mail Handler
     with the agency until she was removed on April 29, 2010, based on
     attendance-related misconduct.     IAF, Tab 4 at 11-16.      The appellant filed a
     grievance challenging her removal, and the agency placed her on leave without
     pay while the grievance was pending. IAF, Tab 4 17-20, 22. The grievance was
     withdrawn pursuant to a pre-arbitration settlement agreement entered into in
     January 2011. Id. at 21. The appellant filed this appeal on July 18, 2014. IAF,
     Tab 1. The agency filed a motion to dismiss the appeal. The agency argued that
     any appeal of the appellant’s removal was untimely filed by over 4 years and that
     the Board lacks jurisdiction over her improper restoration claim because the
     appellant does not have a compensable injury and, thus, does not meet the
     requirements for a failure-to-restore appeal. IAF, Tab 4.
¶3        Because it appeared that the Board may not have jurisdiction over the
     appeal, the administrative judge issued an order instructing the appellant to file
     evidence and argument that the Board has jurisdiction over her claim that the
                                                                                      3

     agency failed to restore or reinstate her to duty. IAF, Tab 7. Also, because it
     appeared that the appeal of her removal may have been untimely filed, the
     administrative judge ordered the appellant to provide evidence and argument that
     the appeal was timely filed or that good cause exists for the filing delay. IAF,
     Tab 8. While the appellant failed to respond to the administrative judge’s orders,
     the agency provided a declaration from its Acting Manager of Health and
     Resource Management stating that the appellant had never filed a claim seeking
     compensation for a work-related injury.     IAF, Tab 4 at 23-24.     Based on the
     record, the administrative judge dismissed the appeal for lack of jurisdiction, and
     she also found that any attempt to challenge the 2010 removal action was
     untimely. IAF, Tab 10, Initial Decision (ID) at 2-6.
¶4        On review, the appellant e-filed a document titled “Reopening an Appeal
     Dismissed without Prejudice” in which she simply states that she was requesting
     that her case be reopened for the following reasons: “Untimely filing.” Petition
     for Review (PFR) File, Tab 1.       Because the initial decision dismissed with
     prejudice the appeal as untimely filed, the Clerk of the Board provided the
     appellant the opportunity to supplement her petition for review. PFR File, Tab 2.
     The appellant did not respond.
¶5        The appellant has raised no arguments challenging the administrative
     judge’s findings in the initial decision and, thus, has shown no error by the
     administrative judge in dismissing this appeal for lack of jurisdiction and as
     untimely filed. Accordingly, the appellant’s petition for review does not meet the
     criteria for review under 5 C.F.R. § 1201.115. See Weaver v. Department of the
     Navy, 2 M.S.P.R. 129, 133 (1980) (before the Board will undertake a complete
     review of the record, the petitioning party must explain why the challenged
     factual determination is incorrect and identify the specific evidence in the record
     which demonstrates the error); see also Tines v. Department of the Air Force,
     56 M.S.P.R. 90, 92 (1992) (a petition for review must contain sufficient
                                                                                        4

     specificity to enable the Board to ascertain whether there is a serious evidentiary
     challenge justifying a complete review of the record.)
¶6        Furthermore, the applicable law and the record evidence support the
     administrative judge’s findings that the Board does not have jurisdiction over the
     appellant’s claim that the agency failed to restore or reinstate her to duty and that
     any appeal of her removal was untimely filed with no showing of good cause. ID
     at 2-6. Therefore, we discern no reason to disturb these explained findings. See
     Crosby v. U.S. Postal Service, 74 M.S.P.R. 98, 105-06 (1997) (finding no reason
     to disturb the administrative judge’s findings where the administrative judge
     considered the evidence as a whole, drew appropriate inferences, and made
     reasoned conclusions); Broughton v. Department of Health & Human Services,
     33 M.S.P.R. 357, 359 (1987) (same). Accordingly, the appellant has provided no
     basis upon which to disturb the initial decision.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                  5

     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.